Citation Nr: 0728607	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Within the February 2005 rating decision, the RO reopened the 
veteran's claim, but confirmed and continued the denial of 
service connection for bilateral hearing loss on the merits.  
The Board, however, must initially determine whether new and 
material evidence sufficient to reopen his claim has been 
received because doing so goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified the issue as set forth 
on the title page.

The veteran testified at a Decision Review Officer hearing 
and a Board hearing in August 2005 and June 2007, 
respectively.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in February 1999 and August 2002, and notified the 
veteran of these decisions and of his appellate rights; but, 
he did not timely appeal, and the decisions became final.

2.  Evidence added to the record since the August 2002 rating 
decision includes a VA examination, dated in January 2005, 
which confirms the veteran's current diagnosis of bilateral 
hearing loss, and is cumulative of evidence previously of 
record.

3.  The veteran's current bilateral hearing loss has not been 
linked by competent evidence to service.  

4.  The veteran's current tinnitus has not been linked by 
competent evidence to service.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1999 and August 2002 rating 
decisions, which denied the veteran's claim of service 
connection for bilateral hearing loss, are final.  
38 U.S.C.A. § 7105 (West 1991, 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1999, 2002).

2.  New and material evidence has not been presented since 
the August 2002 rating decision denying service connection 
for bilateral hearing loss, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 , 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the 
context of a claim to reopen, the notice must specifically 
and affirmatively describe the kind of evidence that is 
required to reopen the claim.  

In a November 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing the veteran the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
his statements and testimony, the veteran indicated that he 
had received treatment for his bilateral hearing loss at the 
VA medical center in Dallas, Texas in 1969.  This facility 
notified the RO that there were no existing records for the 
veteran dated from 1969 to December 31, 1997.  In addition, 
in January 2005, he was afforded formal VA examinations to 
assess the existence and severity of his bilateral hearing 
loss and tinnitus.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R.§ 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

I.  New & Material Evidence

By a February 1999 rating decision, the RO denied service 
connection for bilateral hearing loss.  The RO sated that the 
evidence of record did not show audiometric findings which 
met the criteria for a grant of service connection for 
defective hearing.  The veteran was notified of this decision 
and his appellate rights; but, he did not timely appeal that 
determination, and the decision became final.

In February 2002, the veteran applied to reopen his claim of 
service connection for bilateral hearing loss.  In an August 
2002 rating decision, the RO denied reopening the veteran's 
claim, essentially finding that currently documented hearing 
loss was not incurred in service, or aggravated by service.  
The veteran did not appeal this decision, and it became 
final.  He applied to reopen this claim again in October 
2004.  The RO reopened the veteran's claim in a February 2005 
rating decision, but denied it on the merits. 

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the RO's August 2002 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since August 2002 
includes a VA examination, dated in January 2005, reflecting 
a diagnosis of bilateral high frequency sensorineural hearing 
loss.  It likewise included an opinion that the reduction in 
audiometric thresholds noted in the service records in July 
1966 represented a temporary threshold shift in hearing.  It 
was explicitly opined that the veteran's current bilateral 
hearing loss was less likely than not related to military 
noise exposure and more likely that the veteran's condition 
was related to a combination of genetic and environmental 
factors that occurred subsequent to service, mostly 
presbycusis.  

Evidence that only confirms the post service presence of 
hearing loss is cumulative, and when coupled with a specific 
opinion that current findings are not linked to service, 
obviously fails to raise a reasonable possibility of 
substantiating the claim.  Therefore, the veteran's claim for 
service connection is not reopened, and this aspect of the 
appeal is denied.   

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records, dated in July 1966, show that the 
veteran was treated for complaints of hearing loss, constant 
ringing and ear trouble.  At that time, the veteran indicated 
that he had experienced ear complications since childhood due 
to recurrent earaches and colds, and that both of his 
eardrums were scarred and depressed due to lancing and 
draining prior to service.  Audiometric testing indicated 
significant high-frequency bilateral hearing loss; however, 
there was no indication of a diagnosis of tinnitus.  The 
records do not reflect any follow-up treatment for any other 
ear related complaint, injury, or disability.  Furthermore, 
the veteran's October 1967 separation examination shows that 
there were normal audiometric thresholds in both ears, and 
did not note any further complaints or a diagnosis of 
tinnitus.

The veteran contends that he that he had not sought any post-
service treatment for his tinnitus, other than in 1969 at the 
VA medical center in Dallas, Texas, but no records of such 
treatment were located at that facility.  

A VA examination was conducted in January 2005.  After a 
review of the veteran's service medical records, including 
his separation examination, the examiner concluded that that 
tinnitus was less likely than not related to military noise 
exposure.  He went on to state that it was more likely that 
the veteran's condition was related to a combination of 
genetic and environmental factors that occurred subsequent to 
service, mostly presbycusis.  

In the absence of any evidence or treatment of tinnitus for 
more than thirty years after service, and in the absence of 
any competent evidence linking the veteran's current 
condition to service, bases upon which to establish service 
connection for tinnitus have not been presented and the 
appeal is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has not been 
presented, and this aspect of the appeal is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


